Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jay Emmitt Baker appeals the district court’s order denying his motion to reconsider the court’s order denying his motion to compel the Government to file a Fed. R.Crim.P. 35(b) motion for a reduction in sentence. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Baker, No. 4:07-cr-00642-TLW-l (D.S.C. Nov. 16, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.